internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc dom corp plr-104089-00 date date number release date distributing controlled foreign sub a b c d e business a business b a this letter responds to your date request for rulings on certain aspects of the proposed transaction described below summary of facts distributing is the common parent of an affiliated_group whose includible members join in filing a consolidated federal_income_tax return distributing has outstanding class a voting common_stock the distributing voting common class b nonvoting common_stock the distributing nonvoting common and cumulative preferred_stock the distributing preferred the distributing voting common is owned by a b and c the distributing nonvoting common is owned by a b and d and the distributing preferred is owned by a b d and e distributing wholly owns controlled and foreign sub distributing directly conducts business a controlled and foreign sub each directly conducts business b we have received financial information indicating that each of business a as conducted by distributing and business b as conducted by controlled has had gross_receipts and operating_expenses representing the active plr-104089-00 conduct_of_a_trade_or_business for each of the past five years proposed transaction certain key employees of controlled the key employees wish to acquire stock in a stand-alone corporation operating only business b to accommodate these employees the following transaction has been proposed i holders of distributing nonvoting common and distributing preferred will exchange this stock for distributing voting common in a transaction the taxpayer represents will qualify as a reorganization under sec_368 of the internal_revenue_code the recapitalization ii distributing will transfer the stock of foreign sub to controlled the contribution iii distributing will distribute the controlled stock to its shareholders pro_rata the distribution iv within one year of the distribution controlled will issue to the key employees sufficient controlled stock to give them in the aggregate a percent of the outstanding controlled stock the employees will pay for the stock with a combination of cash and promissory notes no promissory note will have a term exceeding three years and all notes will be recourse representations a no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of distributing and controlled for business a and business b respectively represents the present operations of each corporation and there have been no substantial operational changes to either corporation since the date of the last financial statements submitted c following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees d the distribution will be carried out to provide the key employees with a substantial equity_interest in controlled the distribution is motivated in whole or substantial part by this corporate business_purpose e there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution f there is no plan or intention by either distributing or controlled directly or plr-104089-00 through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution g there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business h the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled by distributing in the contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by controlled i the liabilities assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred j no intercorporate debt will exist between distributing and controlled at the time of or after the distribution k immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 l payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv n the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of either distributing or controlled stock o distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election under sec_1362 p foreign sub will be a controlled_foreign_corporation a cfc as defined in sec_957 immediately before and immediately after the distribution q distributing is not receiving any consideration other than controlled stock that is not nonqualified_preferred_stock within the meaning of sec_351 for the plr-104089-00 contribution rulings based solely on the information submitted and representations set forth above we rule as follows the contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of foreign sub shares received by controlled will equal the basis of those shares in the hands of distributing immediately before the contribution sec_362 the holding_period of foreign sub stock received by controlled will include the period during which distributing held the stock sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on the distribution sec_355 the aggregate basis of the distributing stock and controlled stock in the hands of each distributing shareholder after the distribution will equal the basis of the distributing stock held by the shareholder immediately before the distribution allocated between the two classes in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits of distributing will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the earnings_and_profits of foreign sub to the extent attributable to foreign sub stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of foreign sub after date during the period distributing held the foreign sub stock or was considered as holding it by plr-104089-00 reason of the application of sec_1223 while foreign sub was a cfc will be attributable to such stock held by controlled sec_1_1248-1 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed concerning the tax effect of the recapitalization described above in step i this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporation by wayne t murray senior technician reviewer branch
